UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-5123



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


CARROLL EDGAR BLEVINS,

                                            Defendant - Appellant.



                            No. 06-5124



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


CARROLL EDGAR BLEVINS,

                                            Defendant - Appellant.



                            No. 06-5125



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus
CARROLL EDGAR BLEVINS,

                                              Defendant - Appellant.



Appeals from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, Chief District
Judge. (1:06-cr-00016-jpj; 1:95-cr-00030-jct; 1:96-cr-00009-jpj)


Submitted: May 25, 2007                        Decided:   July 5, 2007


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David L. Harmon, Bristol, Virginia, for Appellant. John L.
Brownlee, United States Attorney, Jennifer R. Bockhorst, Assistant
United States Attorney, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Caroll Edgar Blevins pleaded guilty to two counts of

distribution     of   methamphetamine     in   violation    of   21    U.S.C

§§ 841(a)(1), 851 (West 2000 & Supp. 2006), and was sentenced to

188 months of imprisonment.           (No. 06-5123).       At the time he

committed the offenses, Blevins was serving two terms of supervised

release for 1996 convictions.           Based on the district court’s

finding that Blevins violated conditions of his release, the

district court revoked Blevins’ supervised release and imposed

concurrent sentences of twenty-four months (No. 06-5124), and

fifty-one months (No. 06-5125).           On appeal, counsel filed an

Anders1 brief, certifying that there are no meritorious issues for

appeal, but raising two sentencing issues: (1) whether Blevins’

1991 distribution conviction properly served as basis to classify

him as a career offender, and (2) whether the court erred in

denying Blevins’ motion for a downward departure.          Blevins has not

filed a pro se brief although he has been advised of his right to

do   so.    We   affirm   Blevins’    convictions,   supervised       release

revocations, and sentences.

           In the Presentence Report (PSR), prepared for sentencing

on the distribution charges, the probation officer classified

Blevins as a career offender under U.S. Sentencing Guidelines

Manual (USSG) § 4B1.1 (2005).        Blevins’ career offender status was


      1
       Anders v. California, 386 U.S. 738 (1967).

                                 - 3 -
based on a 1991 conviction for distribution of cocaine and his 1996

conviction for conspiracy to distribute methamphetamine.               Based on

a base offense level of thirty-four and a three-level adjustment

for acceptance of responsibility under USSG § 3E1.1, Blevins’ total

offense level was thirty-one.               With this offense level and a

criminal history category of VI, Blevins’ advisory sentencing range

was 188 to 235 months of imprisonment.

              At sentencing on the distribution counts, Blevins argued

that    the    court   should      depart   from    the   advisory   sentencing

guidelines range.        The   district denied the request and imposed a

188-month sentence.        Also, upon its finding that Blevins violated

the conditions of his supervised release, the court imposed an

aggregate 51-month sentence, to be served consecutively to the

sentence imposed on the distribution violations, for a total

sentence of 239 months of imprisonment.

Career Offender Status

              Pursuant to USSG § 4B1.1 (2005), a defendant is a career

offender if “(1) the defendant was at least eighteen years old at

the time the defendant committed the instant offense of conviction;

(2) the instant offense of conviction is a felony that is either a

crime of violence or a controlled substance offense; and (3) the

defendant has at least two prior felony convictions of either a

crime   of    violence    or   a   controlled      substance   offense.”   USSG

§ 4B1.1(a).       Blevins claims that the district court erred in


                                       - 4 -
treating his 1991 conviction as a predicate offense for purposes of

classifying him as a career offender because the interval between

his August 6, 1991, guilty plea on the cocaine distribution charge

and his August 16, 2006, guilty plea to the current charges, was

greater than fifteen years.2   However, for the purpose of counting

a defendant’s prior felony convictions under § 4B1.1 (career

offender provision), the guidelines direct a sentencing court to

look to the provisions of § 4A1.2.      See USSG § 4B1.2. comment

(n.3).   Under USSG § 4A1.2(e)(1), a sentence of imprisonment

exceeding one year and one month is counted for purposes of

criminal history calculations if the prior sentence was imposed

within fifteen years of the current offense or if the prior

sentence “resulted in the defendant being incarcerated during any

part of the fifteen-year period.”      In this case, Blevins was

incarerated pursuant to the 1991 distribution conviction until

September 24, 1993 and his present offenses occurred in October and

December of 2005.    Therefore, because the sentence imposed on

Blevins’ 1991 conviction extended into the fifteen-year period

preceding the instant offense, the 1991 conviction properly served

a basis for the career offender enhancement.




     2
      While Blevins uses his 2006 guilty plea date for purposes of
calculating the fifteen-year window, USSG 4A1.2(e) refers to the
“commencement of the instant offense.” In this case, the offenses
occurred on October 25, 2005, and December 15, 2005.

                               - 5 -
Downward Departure

             Counsel also argues that the district court should have

granted his motion for a downward departure based on the relatively

small quantity of drugs involved in the offenses and also because

application       of    the   enhancement     had    an     unwarranted      Draconian

effect.3    This court lacks the authority to review the denial of a

motion     for    a     downward   departure       unless    the    district        court

mistakenly       believed     it   lacked    the    power    to    depart.      United

States v. Cooper, 437 F.3d 324, 333 (3d Cir. 2006) (collecting

cases from five circuits discussing rule post-Booker); United

States v. Quinn, 359 F.3d 666 , 682 (4th Cir. 2004) (citing United

States v. Bayerle, 898 F.2d 28, 30 (4th Cir. 1990), and stating

rule in this Circuit pre-Booker). Here, the district court did not

express     any       doubt   about    its   ability        to    depart     from    the

guideline—indeed, the court considered these very arguments as to

why a downward departure was appropriate and denied the request.

This claim is, therefore, unreviewable.

            In accordance with Anders, we have thoroughly examined

the entire record for any potentially meritorious issues and have

found none.            Accordingly, we affirm Blevins’ convictions and

sentence.        This court requires that counsel inform Blevins, in

writing, of his right to petition the Supreme Court of the United

States for further review.            If Blevins requests that a petition be

     3
      In the absence of the career offender provisions, Blevins
would have had an advisory guidelines range of eighteen to twenty-
four months of imprisonment on the methamphetamine distribution
conviction.

                                        - 6 -
filed,   but   counsel   believes    that   such   a   petition   would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.       Counsel’s motion must state that a

copy thereof was served on Blevins. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                  AFFIRMED




                                    - 7 -